  Case: 1:18-cv-05587 Document #: 1043 Filed: 09/10/21 Page 1 of 3 PageID #:33244




                        UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ILLINOIS – EASTERN DIVISION

UNITED STATES SECURITIES AND                                     )
EXCHANGE COMMISSION, et. al.,                                    )
                                                                 )
                                Plaintiff,                       )          Case No. 18 cv 05587
                                                                 )
                     v.                                          )          Honorable John Z. Lee
                                                                 )
EQUITYBUILD, INC., EQUITYBUILD                                   )          Magistrate Judge Young B. Kim
FINANCE, LLC, JEROME H. COHEN,                                   )
and SHAUN D. COHEN                                               )
                                                                 )
                                Defendants.                      )

                       NOTICE OF APPEAL TO THE U.S. COURT OF APPEALS
                                 FOR THE SEVENTH CIRCUIT

          Please take notice that Intervenors, Ventus Holdings, LLC and Ventus Merrill, LLC

(collectively, “Ventus”), hereby appeal to the United States Court of Appeals for the Seventh

Circuit from the District Court's Order [Docket 1025] denying Ventus’ Combined Motion for

Return of Their Earnest Money Deposits [Docket 861] entered on August 13, 2021.

          1.         This appeal is brought pursuant to 28 U.S.C. Section 1292(a)(2), which provides

that the Appellate Court has jurisdiction over “…(2) Interlocutory orders appointing receivers, or

refusing orders to wind up receiverships or to take steps to accomplish the purposes thereof, such

as directing sales or other disposals of property…”

          2.         The Order appealed from is interlocutory, and in it the District Court declines to

direct the Receiver appointed in this matter to return certain earnest money deposited by Ventus.

          3.         The parties appealing the order are Ventus Holdings, LLC and Ventus Merrill,

LLC, represented by:

                     Robert S. Minetz, email: rminetz@llflegal.com
                     Saskia Nora Bryan, email: sbryan@llflegal.com
                     Latimer LeVay Fyock LLC


                                                                                                            Page 1 of 3
c:\users\local_aheniff\inetcache\content.outlook\g2dg36jr\notice of appeal 091021-1.docx
  Case: 1:18-cv-05587 Document #: 1043 Filed: 09/10/21 Page 2 of 3 PageID #:33245




                     55 West Monroe Street, Suite 1100
                     Chicago, Illinois 60603
                     Phone: (312) 422-8000
                     Fax: (312) 422-8001

                     -and-

                     Michael B. Elman, email: melman@mbelmanlaw.com
                     Michael B. Elman & Associates, Ltd.
                     10 S. LaSalle Street, Suite 1420
                     Chicago, Illinois 60603
                     Phone: (312) 541-0903
                     Fax: (844) 269-6884


Dated: September 10, 2021

                                                                 Respectfully submitted,

                                                                 Ventus Holdings, LLC and Ventus Merrill, LLC


                                                                 By:        /s/Robert S. Minetz
                                                                            One of their attorneys
Robert S. Minetz - #1925563
Saskia Nora Bryan - #6255682
Latimer LeVay Fyock LLC
55 West Monroe Street, Suite 1100
Chicago, Illinois 60603
(312) 422-8000; Fax: (312) 422-8001




                                                                                                      Page 2 of 3
c:\users\local_aheniff\inetcache\content.outlook\g2dg36jr\notice of appeal 091021-1.docx
  Case: 1:18-cv-05587 Document #: 1043 Filed: 09/10/21 Page 3 of 3 PageID #:33246




                                               CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that on September 10, 2021, I electronically filed the
foregoing document with the Clerk of the above-referenced Court through the CM/ECF system,
which will send notification of such filing and serve copies of the same on the following attorneys
and parties of record as well as any additional attorneys and parties that have filed an appearance
and receive electronic notice herein:


Benjamin J Hanauer - Email: hanauerb@sec.gov
AUSA - Chicago - Email: USAILN.ECFAUSA@usdoj.gov
Timothy Jon Stockwell - Email: stockwellt@sec.gov
Hall Adams , III - Email: hall@adamslegal.net
Jonathan Gardner - Email: jgardner@labaton.com
Shaun D. Cohen - Email: diogenes04@hotmail.com
Ronald A. Damashek - Email: rdamashek@stahlcowen.com
Michael Rachlis - Email: mrachlis@rdaplaw.net
Jodi Rosen Wine - Email: jwine@rdaplaw.net
Michael D Smith - Email: msmith@smithlawchicago.com
Ross M Kamhi - Email: rkamhi@labaton.com
Jay R Goldberg , R - jgoldberg@fieldandgoldberg.com
Kenneth D. Peters - Email: kpeters@dresslerpeters.com
Marc Alan Primack - Email: mprimack@dresslerpeters.com


                                                                              /s/ Robert S. Minetz
                                                                            LATIMER LEVAY FYOCK LLC
                                                                            Saskia Nora Bryan, IARDC #6255682
                                                                            Email: sbryan@llflegal.com
                                                                            55 W. Monroe St., Suite 1100
                                                                            Chicago, Illinois 60603
                                                                            Telephone: (312) 422-8000
                                                                            Facsimile: (312) 422-8001




                                                                                                        Page 3 of 3
c:\users\local_aheniff\inetcache\content.outlook\g2dg36jr\notice of appeal 091021-1.docx
